DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1  objected to because of the following informalities:  
Claim 1 recites “An intelligent system for matching audio with video, comprising: a video analysis module for making an analysis according to color tone, storyboard pace, video dialogue, length and category, director's 5special requirement, and characteristic, actors expression, movement, weather, scene, buildings, spatial and temporal factors, things, creature, character, character personality;” should be changed to “An intelligent system for matching audio with video, comprising: a video analysis module for making an analysis according to color tone, storyboard pace, video dialogue, length and category, director's 5special requirement, characteristic, actors expression, movement, weather, scene, buildings, spatial and temporal factors, things, creature, character, and character personality;”
  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a video analysis module”, “a music analysis module”, “an AI matching module” and “a music editing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-10 are also affected.

Claims 1-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an AI matching module …to adequately match…”. It is not clear how adequate is “adequately match”. 
Claim also recites “a music editing module…impeccably match…” It is not clear how “impeccable” is “impeccably match”.
Claims 2-10 are also affected. 
(or influence)…” It is not clear (or influence) is required by the claimed or not .

Claim 1 recites the limitation "a music analysis module…wherein said music analysis and content comprise…" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also affected. 


Allowable Subject Matter
Claims 1-10 are allowed over prior art.
Hypen et al (US 2020/0201904) disclose a video generation system to match video edit point of a video file with music beat of an audio file and to time video edit points to match the music beat (e.g. paragraphs 14, 47). 
Vaucher (US 2020/0143839) disclose, see abstract, automatically editing multimedia content and in particular, to producing expert quality multimedia compositions that match musical transitions with visual transitions and effects. 
Gardyne et al (US 2019/0087870) teaches, see paragraph 26, a mobile device with processor comprising artificial intelligence processing capabilities, and video scoring methods including spoken anomaly detection, cadence analysis, eye contact measurement, and emotional content analysis, time-encoded controls for stage direction for secondary displays in text, audio or video format. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484